

116 HR 2898 IH: To direct the Secretary of Veterans Affairs to designate a week as “Buddy Check Week” for the purpose of outreach and education concerning peer wellness checks for veterans, and for other purposes.
U.S. House of Representatives
2019-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2898IN THE HOUSE OF REPRESENTATIVESMay 22, 2019Ms. Jackson Lee (for herself, Ms. Brownley of California, Mr. Brown of Maryland, Mr. Katko, Mr. Fitzpatrick, Mr. Lewis, and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to designate a week as Buddy Check Week for the purpose of outreach and education concerning peer wellness checks for veterans, and for
			 other purposes.
	
		1.Designation of buddy check week by Department of Veterans Affairs
 (a)In generalThe Secretary of Veterans Affairs shall designate one week per year to organize outreach events and educate veterans on how to conduct peer wellness checks, which shall be known as Buddy Check Week.
			(b)Events and education
 (1)In generalDuring Buddy Check Week, the Secretary, in consultation with organizations that represent veterans, non-profits that serve veterans, mental health experts, members of the Armed Forces, and such other entities and individuals as the Secretary considers appropriate, shall collaborate with organizations that represent veterans to provide educational opportunities for veterans to learn how to conduct peer wellness checks.
 (2)Training mattersAs part of the educational opportunities provided under paragraph (1), the Secretary shall provide the following:
 (A)A script for veterans to use to conduct peer wellness checks that includes information on appropriate referrals to resources veterans might need.
 (B)Online and in-person training, as appropriate, on how to conduct a peer wellness check. (C)Opportunities for members of organizations that represent veterans to learn how to train individuals to conduct peer wellness checks.
 (D)Training for veterans participating in Buddy Check Week on how to transfer a phone call directly to the Veterans Crisis Line.
 (E)Resiliency training for veterans participating in Buddy Check Week on handling a veteran in crisis. (3)Online materialsAll training materials provided under the educational opportunities under paragraph (1) shall be made available on a website of the Department.
 (c)OutreachThe Secretary, in collaboration with organizations that represent veterans, may conduct outreach regarding educational opportunities under subsection (b) at—
 (1)public events where many veterans are expected to congregate; (2)meetings of organizations that represent veterans;
 (3)facilities of the Department of Veterans Affairs; and (4)such other locations as the Secretary, in collaboration with organizations that represent veterans, considers appropriate.
				(d)Veterans Crisis Line Plan
 (1)In generalThe Secretary shall ensure that the Veterans Crisis Line has a plan for handling the potential increase of calls that may occur during Buddy Check Week.
 (2)Submittal of planThe head of the Veterans Crisis Line shall submit to the Secretary a plan for how to handle excess calls during Buddy Check Week, which may include the following:
 (A)Additional hours for staff. (B)The use of a backup call center.
 (C)Any other plan to ensure that calls from veterans in crisis are being answered in a timely manner by an individual trained at the same level as a Veterans Crisis Line responder.
 (e)Veterans Crisis Line definedIn this section, the term Veterans Crisis Line means the toll-free hotline for veterans established under section 1720F(h) of title 38, United States Code.
			